Citation Nr: 1214248	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-23 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a timely notice of disagreement was filed with a May 2006 rating decision.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple myeloma and bumps under the skin.

3.  Entitlement to service connection for bone cancer, to include as due to exposure to asbestos.

4.  Entitlement to service connection for deep venous thrombosis (claimed as blood clots to the left leg).

5.  Entitlement to service connection for mesothelioma.

6.  Entitlement to service connection for lung problems, to include as due to exposure to asbestos.

7.  Entitlement to service connection for peripheral artery disease.

8.  Entitlement to service connection for prostate problems, to include as secondary to exposure to Agent Orange.

9.  Entitlement to service connection for kidney disease.

10.  Entitlement to service connection for a skin rash.

11.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

12.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 letter determination, and an April 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2009 substantive appeal, the appellant raised the issue of entitlement to VA benefits for a child with birth defects due to toxins.  The issue of entitlement to VA benefits for a child with birth defects due to exposure to Agent Orange has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple myeloma and bumps under the skin; entitlement to service connection for bone cancer, to include as due to exposure to asbestos; entitlement to service connection for deep venous thrombosis (claimed as blood clots to the left leg); entitlement to service connection for mesothelioma; entitlement to service connection for lung problems, to include as due to exposure to asbestos; entitlement to service connection for peripheral artery disease; entitlement to service connection for prostate problems, to include as secondary to exposure to Agent Orange; entitlement to service connection for kidney disease; entitlement to service connection for a skin rash; entitlement to TDIU; and entitlement to an initial rating in excess of 10 percent for service-connected tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's notice of disagreement with the May 2006 rating decision was received by the RO in July 2007, more than one year following notice of the decision.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement with the May 2006 rating decision.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 20.200, 20.501 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

In regard to the appellant's claim regarding the timeliness of a notice of disagreement, where a claimant has failed to file a timely notice of disagreement, the Board must conclude that there is no reasonable possibility that providing additional assistance would aid in substantiating the underlying claim.  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based upon statutory interpretation, rather than consideration of factual evidence.  DelaCruz v. Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2011).

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the RO within one year from the date that the RO mailed the notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2011).  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) (2011).

A notice of disagreement must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011);  see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

Pursuant to 38 C.F.R. § 3.109 (2010), time limits for filing may be extended in some cases on a showing of 'good cause.'  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

III.  Analysis

In this case, a May 2006 rating decision denied the appellant's claim for entitlement to service connection for multiple myeloma.  The VA issued the appellant notification of this decision effective the date of the notification letter of June 1, 2006.  Accordingly, he had one year from June 1, 2006, to submit a notice of disagreement in order to appeal the denial of his claim.  The letter specifically notified him that he had one year from the date of the letter to appeal the decision.  Further, the June 2006 letter provided him with a VA Form 4107, which advised him of his right to appeal the decision.

Two statements from the appellant's wife were received by the RO on May 24, 2006.  The rating decision was dated May 23, 2006, although a handwritten date of May 25, 2006, has been added next to the original date on the rating decision.  The rating decision does not specifically reference either statement.  In one of the statements, the appellant's wife asked if VA could find a way to approve the claim.  As the letters were received on May 24, 2006, prior to the June 1, 2006 notification letter, and the letters did not express disagreement with the May 2006 rating decision, they cannot be construed as a notice of disagreement.  

It is not clear whether the statements received from the appellant's wife in May 2006 were of record at the time of the May 2006 rating decision.  As noted above, a handwritten date of May 25, 2006, the day after the statements were received, was added to the May 2006 rating decision.  Regardless, in resolving doubt in the Veteran's favor, the Board notes that even if the statements of the Veteran's spouse are construed as additional evidence received during the one year period to appeal the May 2006 rating decision, finality of the May 2006 rating decision has not been averted.  In this regard, pursuant to 38 C.F.R. § 3.156(b), only "new and material evidence" received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which served as the impetus for the May 2006 rating decision.  The content of one letter, dated May 16, 2006, is essentially cumulative and redundant of lay assertions of record at the time of the May 2006 denial of the claim.  See August 2005 Veteran's statement.  The content of the second letter, dated May 20, 2006, advised the VA that the Veteran was relocating, provided his new address, and requested a favorable determination of his claim.  The Board finds that the content of this letter did not address any element of his claim for service connection for multiple myeloma, and as such, while new, was not material to the claim, and does not constitute new and material evidence.  As such, the content of the letters did not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Further, the receipt of the additional evidence did not extend the time period to initiate an appeal.  38 C.F.R. § 20.304 (2011).  Hence, the issue currently before the Board is whether the appellant filed a timely notice of disagreement with the May 2006 rating decision which denied entitlement to service connection for multiple myeloma.  

The appellant filed a notice of disagreement with the denial of service connection for multiple myeloma in July 2007.  An attached VA Form 9, signed by the appellant's representative, R.V., indicates that they requested the file from the Disabled American Veterans (DAV) so that they could more effectively appeal the decision.  It was stated that the DAV did not respond and they had to miss the deadline for filing this.  R.V. requested that the appeal be accepted and requested that VA grant an extension of the time limit.  The May 2006 rating decision indicates that the appellant was represented by DAV at that time.  The appellant's claims file was transferred from the RO in St. Petersburg, Florida, to the RO in Montgomery, Alabama in August 2006.  An August 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, reflects that The American Legion was appointed as the appellant's representative.  

After review of the matter, the RO determined that the appellant's notice of disagreement had not been timely filed and provided notice of this determination to the appellant in January 2008.  In a February 2008 notice of disagreement with the January 2008 RO letter determination, the appellant stated that he met with the District Manager for the "Department of Veterans Affairs," R.V., in July 2006 and left all of his paperwork with him.  He reported that after he received the letter in January 2008 stating that he had missed the deadline for appeal, he met with R.V. who told him that he had filed an extension for his appeal.  In a June 2009 substantive appeal, the appellant stated that the late filing of the notice of disagreement was due to R.V. who did not file the notice of disagreement in time.  The appellant stated that he supplied R.V. with the information, but R.V. let it drop through the cracks.  As the record reflects that R.V. filed for an extension of time on the appellant's behalf, and submitted argument in support of the claim, it appears that R.V. was the district manager of the appellant's representative, The American Legion, and not the "Department of Veterans Affairs."

Proper notification for VA purposes is a written notice sent to the claimant's last address of record.  38 U.S.C.A. § 3.1(q).  There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach); see Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  This presumption of regularity in the administrative process may be rebutted by 'clear evidence to the contrary.'  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

The appellant has not provided any evidence showing that he mailed his notice of disagreement to VA prior to July 2007.  The appellant has not asserted that he did not receive the June 1, 2006 notice letter of the May 2006 rating decision denial of his claim in a timely manner, or that the delivery of the letter was irregular in any way. The Board notes that in one of the May 2006 letters, the appellant's wife notified VA of the appellant's new address.  The June 2006 notice was not mailed to the appellant's new address.  However, there is no evidence the notice and rating decision were returned.  Significantly, the appellant has not contended that he did not receive notice of the May 2006 rating decision.  In his February 2008 notice of disagreement, the appellant stated that he met with his representative in July 2006, within a few months of the denial, to discuss the claim.  The appellant's statement indicates that he received timely notice of the May 2006 rating decision.  

As noted above, pursuant to 38 C.F.R. § 3.109 (2011), time limits for filing may be extended in some cases on a showing of 'good cause.'  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).  

As noted above, the appellant's representative at the time, R.V., of the American Legion, requested an extension of time in the July 2007 Form 9, which was submitted at the same time as the appellant's notice of disagreement.  The representative stated that that they had requested the appellant's file from DAV so that they could more effectively appeal this decision.  The DAV did not respond and they missed the deadline for filing the claim.  In the February 2008 notice of disagreement, the appellant indicated that he met with his representative in July 2006.  The Board notes that the notice of disagreement was received concurrent with the request for an extension of the time limit.  However, the Board finds that good cause has not been shown as to why the notice of disagreement was not filed within one year of the May 2006 rating decision.  Although the appellant's representative may have felt that they would more effectively appeal the decision with the appellant's claims file, there appears to have been nothing preventing the appellant or his representative from filing a timely notice of disagreement and submitting additional arguments later.  The appellant has never disputed that he received notice of the rating decision in June 2006.  Moreover, R.V. stated that the delay in receipt of the claims file was due to the actions of the appellant's former representative, DAV, not VA.  Consequently, the Board finds that good cause has not been shown for extending the time limit for filing the notice of disagreement. 

There is nothing in the record to show that the appellant filed a notice of disagreement within one year of the June 2006 notification.  Rather, his notice of disagreement was received in July 2007, more than one year after the notification.  Although the appellant has asserted that the notice of disagreement was not timely filed due to the actions of his representatives, VA is not responsible for the errors, misunderstandings or advice of non-VA employees.  Thus, the Board must find that the appellant did not file a timely notice of disagreement, and the claim must be denied.  38 C.F.R. § 20.200.


ORDER

The appellant did not file a timely notice of disagreement with the May 2006 rating decision.


REMAND

In the June 2009 VA Form 9, the appellant indicated that he wished to appeal several issues which were denied in an April 2009 rating decision.  He expressed disagreement with the rating of 10 percent assigned for service-connected tinnitus, the denial of his claim to reopen his claim for entitlement to service connection for multiple myeloma and bumps under the skin, and with the denial of his claims for service connection for bone cancer, to include as due to exposure to asbestos, deep venous thrombosis (claimed as blood clots to the left leg), mesothelioma, lung problems, to include as due to exposure to asbestos, peripheral artery disease, prostate problems, to include as secondary to exposure to Agent Orange, kidney disease, a skin rash, and entitlement to TDIU.
   
The RO has not issued a statement of the case in regard to the issues noted above.  In this situation, the United States Court of Appeals for Veterans Claims has indicated that the proper action is to remand the issues to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that the issues should be remanded for the issuance of a statement of the case by the RO.   

Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case as to the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple myeloma and bumps under the skin; entitlement to service connection for bone cancer, to include as due to exposure to asbestos; entitlement to service connection for deep venous thrombosis (claimed as blood clots to the left leg); entitlement to service connection for mesothelioma; entitlement to service connection for lung problems, to include as due to exposure to asbestos; entitlement to service connection for peripheral artery disease; entitlement to service connection for prostate problems, to include as secondary to exposure to Agent Orange; entitlement to service connection for kidney disease; entitlement to service connection for a skin rash; entitlement to an initial rating in excess of 10 percent for service-connected tinnitus; and entitlement to a TDIU.  The appellant should be informed that, if any benefit sought is not granted, he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The claim(s) should be certified to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


